Name: Council Regulation (EEC) No 435/85 of 18 February 1985 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1984/85)
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce
 Date Published: nan

 22. 2. 85 Official Journal of the European Communities No L 52/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 435/85 of 18 February 1985 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1984/85) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council on new conces ­ sions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any, to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Turkey, is to be fixed for each year of application by an exchange of letters between the Community and Turkey ; Whereas Regulation (EEC) No 1 1 80/77 (2), as last amended by Regulation (EEC) No 664/84 (3), imple ­ mented the abovementioned Decision, in particular as regards olive oil ; Whereas the Contracting Parties have agreed, by an exchange of letters, to fix the additional amount in question at 10,88 ECU per 100 kilograms for the period 1 November 1984 to 31 October 1985 ; Whereas Article 9 of Regulation (EEC) No 1180/77 should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 9 ( 1 ) (b) of Regulation (EEC) No 1180/77 is hereby replaced by the following : '(b) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10,88 ECU per 100 kilograms, that amount being increased from 1 November 1984 to 31 October 1985 by 10,88 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1985. For the Council The President G. ANDREOTTI (') Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (2) OJ No L 142, 9 . 6 . 1977, p. 10 . 3) OJ No L 73, 16 . 3 . 1984, p. 11 .